Case: 20-50316     Document: 00515672557          Page: 1    Date Filed: 12/14/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 14, 2020
                                   No. 20-50316                          Lyle W. Cayce
                                                                              Clerk

   Jacob Earl Murphy,

                                                            Plaintiff—Appellant,

                                       versus

   Greg Abbott, Governor of the State of Texas; Dale Wainwright,
   Chairman, Texas Board of Criminal Justice; Brian Collier, Executive
   Director, Texas Department of Criminal Justice; Pamela Thielke,
   Director, Texas Board of Pardons and Parole,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:19-CV-667


   Before Stewart, Graves, and Higginson, Circuit Judges.
   Per Curiam:*
          Jacob Earl Murphy, Texas prisoner # 01805040, moves for leave to
   proceed in forma pauperis (IFP) from the denial of his postjudgment motion



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50316      Document: 00515672557           Page: 2    Date Filed: 12/14/2020




                                     No. 20-50316


   challenging the dismissal of his 42 U.S.C. § 1983 complaint. He also moves
   this court to seal the district court record.
          By moving for leave to proceed IFP, Murphy is challenging the district
   court’s certification that his appeal is not taken in good faith. See Baugh v.
   Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry on appeal is restricted
   to whether “the appeal involves legal points arguable on their merits (and
   therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
   (internal quotation marks and citation omitted).
          Murphy does not challenge the district court’s determination that his
   claims for monetary damages were barred because he failed to overcome the
   bar set forth in Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). When an
   appellant fails to identify any error in the district court’s analysis, it is the
   same as if the appellant had not appealed that issue. Brinkmann v. Dallas Cty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); see also Fed. R.
   App. P. 28(a)(8). Murphy therefore has abandoned any challenge to the
   district court’s denial of his postjudgment motion. See Mapes v. Bishop, 541
   F.3d 582, 584 (5th Cir. 2008).
          Accordingly, Murphy’s appeal does not present a nonfrivolous issue
   and has not been brought in good faith. See Howard, 707 F.2d at 220. Thus,
   the motion to proceed IFP is DENIED, and the appeal is DISMISSED as
   frivolous. See Baugh, 117 F.3d at 202 n.24; see also 5th Cir. R. 42.2. His
   motion to seal the record is DENIED.
          The district court’s dismissal of Murphy’s § 1983 complaint and our
   dismissal of this appeal as frivolous both count as strikes for purposes of 28
   U.S.C. § 1915(g). See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015);
   Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).              Murphy is
   WARNED that if he accumulates three strikes, he will not be able to proceed
   IFP in any civil action or appeal filed while he is incarcerated or detained in




                                           2
Case: 20-50316      Document: 00515672557          Page: 3   Date Filed: 12/14/2020




                                    No. 20-50316


   any facility unless he is under imminent danger of serious physical injury. See
   28 U.S.C. § 1915(g).




                                         3